Citation Nr: 1551040	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for diabetes mellitus (diabetes).

4.  Entitlement to service connection for peripheral neuropathy of all four extremities, to include as secondary to diabetes.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1976 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010, the Board remanded the case for further development.  In December 2011, the Board denied the claims of service connection for bilateral knee disorders and residuals of a head injury and remanded the claims of service connection for diabetes, peripheral neuropathy, and erectile dysfunction for further development.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion for Remand (JMR), partially vacating the decision to the extent that it denied service connection for bilateral knee disorders and residuals of a head injury, and remanding those claims to the Board for further proceedings consistent with the JMR.  In November 2013, the Board denied the claims of service connection for diabetes, peripheral neuropathy, and erective dysfunction and remanded the claims of service connection for bilateral knee disorders and residuals of a head injury.  The Veteran appealed the November 2013 Board decision to Court.  In July 2014, the Court granted a JMR, partially vacating the decision to the extent that it denied service connection for diabetes, peripheral neuropathy, and erective dysfunction, and remanding those claims to the Board for further proceedings consistent with the JMR.  In September 2014, the Board remanded the claims for further development.

The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Bilateral knee disorders were not shown in service, knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any current bilateral knee disorders are related to or due to active service.

2.  The weight of the evidence is against a finding that the Veteran experienced an in-service head injury as the result of boxing.

3.  The weight of the evidence is against a finding that the Veteran's diabetes, peripheral neuropathy, and erectile dysfunction are due to or the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disorders have not been met.  38. U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for residuals of a head injury have not been met.  38. U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for service connection for peripheral neuropathy of all four extremities have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  Additionally, he also was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran has also been provided with a series of VA examinations during the course of his appeal (the reports of which have been associated with the claims file).  It is noted that several of the opinions were found to be inadequate by JMRs, because the VA examiners did not provide adequate rationale for their opinions and did not consider the Veteran's lay statements.  However, this has been addressed in the most recent VA opinions, as discussed below, which are now considered to be adequate for rating purposes.  Moreover, neither the Veteran, nor his representative has objected to the adequacy of the most recent examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Bilateral Knee Disorders

In his June 2007 claim, the Veteran asserted he had a bilateral knee condition, which was denied by a September 2007 rating decision.  He later reported in September 2008 that his bilateral knee condition originated during his service.  Finally, at a VA examination, he asserted that he injured his knee while playing basketball in service.

While the Veteran's STRs show that he injured his groin in March 1980 while playing basketball, they do not show any complaints, treatment, or diagnosis for any knee disorder during his military service.  In addition, at his separation examination in May 1980, he specifically denied having or ever having any knee symptoms or arthritis.

After the Veteran's separation from service, he was not diagnosed with any knee pathology until June 2001, when x-rays showed mild degenerative arthritis.

In May 2007, the physician initially noted that the Veteran had no known knee injury and no history of knee pain.  However, the Veteran "reminded" the physician that he had knee pain during service, which the physician noted.

In July 2007, the Veteran reported knee injuries while in service and wanted them documented, but provided no other details.  Dr. T.W. felt there was a reasonable possibility (greater than 50 percent) that the Veteran's knee disorder could be related to an injury sustained in service (emphasis added).

In December 2008, the Veteran saw private physician Dr. C.B. for an independent evaluation.  The Veteran reported an injury to his left knee during service.  Dr. C.B. opined that the Veteran's current knee problems and arthritis were all secondary to the problems he had with his left knee in service. 

In April 2010, Dr. C.B. felt that the Veteran should be assigned a medical diagnosis code for his left knee disorder.  Dr. C.B. reported that the Veteran had a serious knee injury in service and now had knee arthritis (although he did not explain what the serious injury was, who offer an explanation as to why, if the knee injury were severe, that it was not documented in the service treatment records).  Dr. C.B. concluded that since the Veteran's medical records do not contain a more likely etiology for his left knee disorder, he should be assigned a medical diagnostic code for his left knee disorder.

The Veteran has submitted multiple lay statements from various individuals regarding his current knee symptoms.  However, statements only report his current symptoms and do not opine on an etiology or link the Veteran's knee symptoms to any in-service injury.  Therefore, these statements are of little probative value in addressing the nexus in this case.

The Veteran was afforded a VA examination in August 2010.  He reported that he injured his knees in service playing basketball, but that his right knee was all right now.  He reported intermittent left knee pain.  After reviewing the Veteran's claims file, which included the multiple lay statements, the statement of Dr. T.W., and the opinions of Dr. C.B., interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current bilateral knee disorders were less likely as not caused by or a result of his military service as there was "absolutely no mention" of any injury to his knees in service.  However, the Court found that this opinion was based on an absence of contemporaneous medical evidence and did not adequately consider the Veteran's lay assertions of continuity of symptomology.  Therefore, the Court vacated the Board's decision and remanded the issue for further development consistent with a JMR.

In response to the JMR, the Veteran was afforded another VA examination in February 2014.  He once again reported that his knee pain was due to a basketball injury in service.  He reported that he was first seen for his knees around 1991 or 1992.  After reviewing the Veteran's claims file, which included the statement of Dr. T.W., interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current bilateral knee disorders were less likely as not caused by or a result of his military service, observing that the Veteran did not start receiving knee treatment until about 10 to 11 years after his separation from service.  In addition, the examiner noted that the record did not show any bilateral knee condition while in service or within one year of separation from service.

The Board has considered all the medical opinions of record, but ultimately finds that the February 2014 VA examiner's opinion carries the greatest probative value.

While the Board appreciates the letter written by Dr. T.W., it is given little probative weight.  Dr. T.W. clearly stated that his opinion was based on the Veteran's reports of an in-service injury.  However, as discussed above, the STRs do not show any symptoms, injuries, or treatment for any knee complaints.  During his separation examination, the Veteran specifically denied any knee symptoms or arthritis and the medical officer noted that the Veteran had no significant medical history at that time.  His in-service history of symptoms (or absence of symptoms) at the time of service separation is more contemporaneous to service, so is of more probative value than his more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Moreover, it is noted that the Veteran sought treatment for a number of medical ailments in service, including a basketball injury, but he just did not seek treatment for any knee problem or injury.  Two years after service, the Veteran wrote that he had fractured his ankle, which caused problems with school attendance, but there was no indication that he was having knee problems. 

Thus, in this case, the Board has determined that the Veteran's assertions are not sufficiently credible to establish a bilateral knee injury in service.  Given this conclusion, the opinion by Dr. T.W. is not shown to have been based on an accurate medical history, and it is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

As for the opinions of Dr. C.B., they are conclusory in nature, and as such are afforded less weight.  Specifically, Dr. C.B. failed to explain why or how he reached his ultimate conclusion and instead relied on the Veteran's reports of an unsubstantiated knee injury (the report of which is not found to be credible).  That is, Dr. C.B. in providing his opinion did not explain what records led him to the conclusion that the Veteran's current bilateral knee disorders were due to or the result of his service.  Thus, these opinions are given less probative value.

Conversely, the opinion of the February 2014 VA examiner was fully grounded in the medical evidence of record, which showed no evidence of any in-service injury and that the Veteran did not begin treating for knee symptoms until 10 to 11 years after his separation from service.  In addition, the VA examiner considered the Veteran's lay statements.  Finally, the two private physicians did not address the decades the Veteran did not receive any treatment for his knee disorders, which detracts from the probative value assigned to those opinions.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the February 2014 VA examiner as this opinion is found to be superior to any of the private physician opinions offered in support of the Veteran's claim, which did not provide any rationale aside from the Veteran's own reports.  Given its grounding in the medical evidence and addressing the Veteran's lay statements in this case, the VA examiner's opinion is found to be the most probative evidence, and therefore is afforded the greatest weight.  

As noted, the only evidence of an in-service incurrence of a knee disability is the Veteran's lay statements, which have been found to have little probative value; and no medical evidence is of record demonstrating arthritis in either knee within one year following separation from service.  Moreover, while the Veteran has at most reported intermittent knee pain through the years, which falls short of establishing continuous symptomatology from service.  Thus, there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his bilateral knee disorders are due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of knee arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as x-rays or MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

While a JMR previously found the medical opinions to be inadequate based on a failure of the examiner to consider the Veteran's statements as to in-service knee symptomatology, the Board has reviewed and weighed the evidence of record, but has concluded that the weight of evidence does not support the Veteran's contention that he had knee problems during service.  As such, the medical opinions do not become inadequate in finding that there was no in-service evidence of knee problems in service.

The Board acknowledges that multiple lay statements describe the Veteran's knee symptoms.  However, none of these statements reflect knowledge of the Veteran during his time in service and instead discuss his work related knee symptoms.  Thus these opinions offer no probative value concerning direct service connection.  

That is, although the Board readily acknowledges that Veteran and his coworkers are competent to report perceived symptoms of his bilateral knee disorders, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his coworkers have received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for bilateral knee disorders.  That is, the evidence did not show that a chronic knee disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that knee problems have existed continuously since service.  Therefore, the claims are denied.  

Residuals of a Head Injury

In his October 2007 claim, the Veteran asserted he had residuals from a head injury from boxing in the Navy, which was denied by a February 2008 rating decision.  

While the Veteran's STRs show that he fractured his nose while boxing in January 1977, they do not show any complaints, treatment, or diagnosis for a head injury.  In addition, at his separation examination in May 1980, he denied having then, or having ever had, a head injury.

The Veteran's medical record does not contain any treatment or diagnosis of residuals from a head injury.

In December 2007, Dr. G.S., an ophthalmologist, noted that the Veteran's eye disorders were most likely secondary to a history of boxing in the service.

In December 2008, the Veteran saw private physician Dr. C.B. for an independent evaluation.  The Veteran reported having several boxing bouts in service and that he had fractured his nose while boxing in service.  Dr. C.B. opined that the Veteran had post-concussive syndrome due to his in-service boxing head trauma.

In April 2010, Dr. C.B. opined that lay statements document mental and memory difficulties that were consistent with problems that he would expect from brain trauma in service.  However, Dr. C.B. cited no specific medical treatment or diagnosis of residuals of head injury.

The Veteran has submitted lay statements from family members regarding various symptoms after his separation from service.  However, as none of these statements regard etiology, they are of limited probative value.

The Veteran was afforded a VA examination in August 2010.  He reported that he was struck by a punch while boxing in the Navy, but did not lose consciousness.  After reviewing the Veteran's claims file, which included the multiple lay statements and the opinion of Dr. C.B., interviewing the Veteran, and conducting a physical examination, the examiner opined that based on the history and the time of development of symptoms with subsequent treatment, that it was much less likely than not that the Veteran had residual cognitive symptoms from mild traumatic brain injury.  The examiner noted that there was no clear loss of consciousness.  The examiner also noted that the Veteran's symptoms, which he related to his broken nose, began several months later, which was not typical with the time course of persistent traumatic brain injury.  The examiner felt that there was likely a mild traumatic brain injury when the Veteran broke his nose, but that this less likely than not would or could produce the Veteran's dizziness and memory problems as these symptoms began several months after the event.  However, the Court found that this opinion did not adequately consider the statement of Dr. G.S. regarding his eye disorders that were most likely secondary to a history of boxing and, presumably, the VA medical evidence that shows an absence of diabetic eye symptoms.  Therefore, the Court granted the JMR that vacated the Board's decision and remanded the issue for further development.

In October 2010, Dr. C.B. offered a new opinion based on the findings of the August 2010 VA examination.  Dr. C.B. again relied on lay statements and the Veteran's nose injury while in service to jump to the conclusion that the Veteran experienced a head injury, despite the lack of objective medical evidence.  Dr. C.B. opined that the Veteran's boxing experiences were the root cause of his current problems because boxing is a well-known cause of these problems.

In light of the JMR, the Veteran was afforded another VA examination in February 2014.  He reported that he boxed maybe 12 times to work out while in the Navy.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner found no physical evidence of any traumatic brain injury, head injury, concussion, or post-concussive syndrome in the STRs.  The examiner also found no evidence of chronicity of a post-concussive syndrome after service in the Veteran's medical records, and observed that there was no evidence of continuity of care or treatment for a post-concussive syndrome.  The examiner noted that there was evidence of evaluation for a possible left deviated septum in January 1977 as a result of being hit in the nose while boxing; however, the examiner reported that nose trauma was not the same thing as traumatic brain injury.  The examiner further reported that post-concussive symptoms resulting from a traumatic brain injury typically dissipate and lessen in the days, weeks, and months after the concussive episode, but the symptoms that the Veteran reported had been ongoing over many, many years without clear etiology.  The examiner reported that symptoms could have multiple etiologies, but the Veteran had decided that his symptoms have no other etiology other than traumatic brain injury.  The examiner concluded that the symptoms that the Veteran reported might warrant an evaluation, but by themselves were not sufficient to diagnose an illness such as traumatic brain injury, especially 38 years after an injury during a boxing match.  The examiner observed that in the 38 years following his separation from service, the Veteran had not been evaluated for or referred for a full neurological evaluation, neuropsychological testing, brain MRI, or blood tests that might be appropriate to work up and explore whether a traumatic brain injury or cognitive disorder were present.  Therefore, the examiner concluded that any residuals from a head injury were less likely than not incurred in or caused by the Veteran's service.

In an August 2014 addendum opinion by the February 2014 VA examiner, after reviewing the opinion of Dr. G.S. and the latest February 2014 eye examination regarding eye injuries related to boxing, the examiner reported that the eye conditions were due to localized eye trauma and not due to a central brain etiology.  The examiner continued to opine that residuals of a head injury were less likely than not incurred in or caused by Veteran's service.

In a September 2014 addendum opinion by the February 2014 VA examiner, after reviewing the opinion of Dr. C.B., the examiner asserted that it was his continued belief that it was less likely than not that any current residuals of a head injury that the Veteran was experiencing were incurred in or caused by his active service.  The examiner stated that while Dr. C.B. reported that it was well known that boxers have intracranial head injuries, it was not a logical conclusion that this particular Veteran sustained an intracranial head injury while boxing just because it is well known that boxers in general sustain intracranial head injuries.  In addition, the examiner noted that the STRs show that the Veteran did not experience a period of unconsciousness, there was no documented traumatic brain injury, no symptoms of residuals of a traumatic brain injury were recorded in a medical record within one year of discharge, and the Veteran did not file his claim until 2010.

The Board has considered all the medical opinions of record, but ultimately finds that the February 2014 VA examiner's opinion carries the greatest probative value.

As for the opinion of Drs. G.S. and C.B., the opinions are conclusory in nature.  That is, the doctors have not explained why or how they reached their ultimate conclusion.  Specifically, Dr. G.S. opined that the Veteran's eye disorders were most likely traumatic secondary to a history of boxing and Dr. C.B. merely stated that the Veteran has residuals from head trauma just because it was well known that boxers sustain head injuries.  That is, the doctors in providing their opinions did not explain what records led them to the conclusion that this Veteran experienced a head injury in service and currently experiences residuals from that head injury.  Apparently, both doctors based their opinions on the history provide by the Veteran and his family members.  Yet, these opinions did not address the fact, as the VA examiner pointed out, that the Veteran's reported symptomatology did not begin immediately after the boxing injury, but rather much later.  Thus, these opinions are given less probative value.

Conversely, the opinion of the February 2014 VA examiner was fully grounded in the medical evidence of record, which showed no evidence of any in-service head injury.  The examiner fully explained the reasons for the opinion and considered the opinions of Drs. G.S. and C.B.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the February 2014 VA examiner for the opinion is found to be superior to opinions of Drs. G.S. and C.B. offered in support of the Veteran's claim, which did not provide any rationale aside from that the Veteran's eye disorders were most likely traumatic secondary to a history of boxing and that because the Veteran was a boxer, boxers are known to experience head injuries.  Given the grounding in the medical evidence in this case, the February 2014 VA examiner's opinions is found to be the most probative evidence, and therefore is afforded the greatest weight.  

As noted, there is no evidence of an in-service diagnosis of a head injury (although the Veteran's nose was clearly broken); and the evidence fails to demonstrate that residuals of a head injury manifested to a compensable degree within one year following separation from service.  Therefore, the Board concludes that continuity of symptomatology of residuals of a head injury is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that his residuals of a head injury are due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a head injury, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A TBI is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as MRIs and neuropsychological testing, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In addition, multiple lay statements from the Veteran's family members describe the Veteran's symptoms but do not lend any probative value as to etiology.

Although the Board readily acknowledges that Veteran and his family members are competent to report perceived symptoms of the residuals of a head injury, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his family members have received any special training or acquired any medical expertise in evaluating neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In addition, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  In this case, the medical record does not document any head injury.   In addition, the Veteran waited 30 years after his separation from service to file his claim for service connection.  In addition, this case in similar to Bardwell v. Shinseki, 24 Vet. App. 36 (2010), in which a veteran asserted that he was exposed to a gas or chemical in service, but the Board found that his statement lacked credibility, reasoning that there was no record of such an event in his records and that it was unlikely that he would have been exposed to chemicals or gases without such an event being noted in his records.  Thus, the Board found that the veteran's account of such exposure was not credible and concluded that the event did not occur.  Likewise, it is unlikely that the Veteran in this case experienced a head injury when his STRs do not document any head injury, residuals of a head injury, or complaints of a head injury but for a broken nose.  Therefore, the Board finds that the Veteran's credibility is diminished.

Accordingly, the criteria for service connection have not been met for residuals of a head injury.  That is, the evidence did not show that a head injury was diagnosed in service or within a year of service and the weight of the evidence is against a finding that residuals of a head injury have existed continuously since service.  Therefore, the claim is denied.

Diabetes, Peripheral Neuropathy, and Erectile Dysfunction

In his July 2007 and October 2007 claims, the Veteran asserted he had diabetes related to his active service, which was denied by a September 2007 rating decision.  In his October 2007 claim, the Veteran asserted he has peripheral neuropathy of all four extremities and erectile dysfunction secondary to his diabetes, which was denied by a February 2008 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of diabetes, peripheral neuropathy, or erectile dysfunction.  In April 1977, the Veteran reported having sexual contact.  In August 1979, he reported neurological symptoms in his arms, but had a normal neurological examination.  A glucose tolerance test was ordered because of his family history of diabetes and to rule out alcoholic neuropathy.  However, there is no evidence that the Veteran ever underwent the glucose tolerance test.  STRs also contain a number of urine tests, but none indicate the presence of glucose.

The Veteran's medical treatment records after his separation show the first treatment for diabetes was not until the 1990s, well after his separation from service.

The Veteran has submitted lay statements from family members regarding symptoms he experienced shortly after his separation from service, which the Veteran's relatives believed demonstrated the onset of his diabetes, even though it was not diagnosed for a number of years thereafter.  These statements were closely reviewed, and did trigger the need to seek further medical investigation.  However, the statements do not on their own do not establish the onset of diabetes mellitus  within a year of service, as the relatives are not shown to have the medical training or expertise to make such a determination. 

In December 2008, the Veteran saw private physician Dr. C.B. who opined that the Veteran's diabetes, peripheral neuropathy, and erectile dysfunction were due to his service because a glucose tolerance test was ordered while in service.

The Veteran was afforded a VA examination in July 2010.  He reported that he had experienced erectile dysfunction since 1992.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's erectile dysfunction was secondary to his diabetes.

The Veteran was afforded a VA examination in August 2010 at which he reported declining to take the glucose tolerance test while in service.  After reviewing the Veteran's claims file, which included the multiple lay statements and the opinion of Dr. C.B., interviewing the Veteran, and conducting a physical examination, the examiner reported that the earliest glucose abnormalities in the Veteran's medical records were from 1996.  The examiner opined that based on the evidence of record, it was more likely that the Veteran's diabetes developed in the mid 1990s.

In October 2010, Dr. C.B. reviewed the August 2010 VA examination and felt it was of no probative value as the VA examiner was speculative.  However, Dr. C.B. failed to disclose what part of the VA examiner's opinion was speculative, that is, that symptoms the Veteran reported were too speculative to offer an opinion on the etiology of his diabetes.

In a January 2012 addendum opinion by the October 2010 VA examiner, after reviewing the claims file, which included the opinions of Dr. C.B. and the multiple lay statements, the examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.  The examiner noted that while the Veteran and lay statements showed symptoms of being overly tired, irritability, thirsty, frequent urination, dizziness, and chronic hunger, which are common symptoms of diabetes, these symptoms could also be found in other diseases, and therefore did not establish the onset of diabetes.  In addition, the examiner noted that the onset of these symptoms is not clear.  Finally, the examiner noted that symptoms are not sufficient to diagnose an illness.  The examiner reported that the Veteran's claims file did not document any elevation of blood glucose until more than 10 years after service.  The examiner also opined that the Veteran's peripheral neuropathy was less likely than not incurred in service.

In July 2013, a VA examiner reviewed the Veteran's claims file, including the multiple lay statements, and opined that it was not at least as likely not that the Veteran manifested diabetes and/or diabetic complications during his period of active service or to a degree of 10 percent or more during the one year after his discharge as the earliest evidence of glucose abnormalities was in the mid to late 1990s.  However, the Court found that this opinion was not consistent with the medical evidence of record and that the examiner failed to provide an adequate rational.  Therefore, the Court granted the JMR that vacated the Board's decision and remanded the issue for further development.

In light of the JMR, the Veteran was afforded another VA examination in October 2014.  After reviewing the Veteran's claims file, which included the multiple lay statements and the opinions of Dr. C.B., interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran's STRs did not document glucose as being present in any urine analysis.  The examiner noted that the Veteran complained of numbness in his arms, but there was no follow-up and he was able to work using his hands with no limitations.  The examiner also noted that the Veteran had no medical evaluations for more than 10 years.  The examiner reported there was no objective medical evidence that demonstrated an abnormal glucose function in the 1980s and the earliest glucose abnormalities were shown in the late 1900s.  The examiner also acknowledged that the Veteran had been scheduled for a glucose tolerance test, but noted that the test was ordered because of a family history of diabetes, the Veteran's heavy drinking, and to rule out alcoholic neuropathy.  As such, the examiner noted that the ordering of the test alone did not convey the presence of diabetes.  The examiner added that the test was scheduled on the basis of upper extremity symptoms which, per the Veteran's report, resolved quickly; whereas, the examiner explained diabetic peripheral neuropathy does not typically go away as it is usually a chronic, progressive condition. 

The Board has considered all the medical opinions of record, but ultimately finds that the October 2014 VA examiner's opinion carries the greatest probative value.

As for the opinions of Dr. C.B., the opinions are conclusory in nature.  That is, the doctor has not explained why or how he reached his ultimate conclusion that the Veteran specifically has diabetes due to only the Veteran's reports of arm numbness and the ordering of a glucose tolerance test, which the Veteran did not take.  That is, Dr. C.B. in providing his opinion did not explain what records led him to the conclusion that the Veteran was diagnosed with diabetes related to his service.  In addition, Dr. C.B. based his opinion on the history provide by the Veteran and his family members.  However, a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  Thus, this opinion is given less probative value.

Conversely, the opinion of the October 2014 VA examiner was fully grounded in the medical evidence of record, which showed no evidence of any in-service diagnosis of diabetes or a diabetic related disability.  The examiner fully explained the reasons for their opinions and considered the opinions of Dr. C.B and the multiple lay statements.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiners for their opinions is found to be superior to the opinions of Dr. C.B. offered in support of the Veteran's claim, which did not provide any rationale aside from the general conclusion that a glucose tolerance test was ordered and the Veteran experienced some transient symptoms.  Conversely, the VA examiner explained why the ordering of the glucose test did not support the conclusion that the Veteran had diabetes at that time.  Accordingly, given their grounding in the medical evidence in this case, the VA examiners' opinions are found to be the most probative evidence, and therefore are afforded the greatest weight.  

As noted, there is no evidence of an in-service diagnosis of diabetes; and no evidence demonstrating diabetes manifested to a compensable degree within one year following separation from service.  Therefore, the Board concludes that continuity of symptomatology of diabetes is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis.  In turn, as diabetes was not shown to be service connected, the Veteran's peripheral neuropathy and erectile dysfunction, both of which have been linked directly to the Veteran's diabetes mellitus, are also not shown to be service connected.

Consideration has been given to the Veteran's assertion that his diabetes is due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as blood glucose tests, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In addition, multiple lay statements from the Veteran's family members describe the Veteran's symptoms but do not lend any probative value as to etiology.

Although the Board readily acknowledges that Veteran and his family members are competent to report perceived symptoms of diabetes, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his family members have received any special training or acquired any medical expertise in evaluating diabetic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for diabetes, peripheral neuropathy, or erectile dysfunction.  That is, the evidence did not show that diabetes was diagnosed in service or within a year of service and the weight of the evidence is against a finding that diabetes, peripheral neuropathy, and erectile dysfunction have existed continuously since service.  Therefore, the claims are denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for diabetes is denied.

Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes, is denied.

Service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


